Case 1:18-cr-00204-NGG-VMS Document 423 Filed 03/13/19 Page 1 of 2 PageID #: 4179

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
  TH/MKP/MJL/KMT                                      271 Cadman Plaza East
  F. #2017R01840                                      Brooklyn, New York 11201



                                                      March 13, 2019


  By Hand and ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:      United States v. Keith Raniere, et al.
                         Criminal Docket No. 18-204 (NGG)

  Dear Judge Garaufis:

                 The government respectfully submits this letter to advise the Court that the
  Grand Jury today returned a second superseding indictment in this case (“S-2,” attached
  hereto as Exhibit A), and to outline for the Court the manner in which S-2 differs from the
  first superseding indictment (“S-1”).

                      1. The defendant Nancy Salzman, who has pleaded guilty, has been
                         removed and is not referenced in S-2.

                      2. Defendants Keith Raniere, Clare Bronfman, Allison Mack, Kathy
                         Russell and Lauren Salzman have been charged with racketeering
                         conspiracy. Defendants Raniere, Bronfman, Mack and Salzman have
                         been charged with racketeering.

                      3. Four additional predicate racketeering acts (“RAs”) have been alleged:
                         two racketeering acts alleging sexual exploitation of a child, in
                         violation of 18 U.S.C. § 2251(a) (RAs 2 and 3); one racketeering act
                         alleging possession of child pornography, in violation of 18 U.S.C.
                         § 2252(a) (RA 4); and one racketeering act alleging visa fraud, in
                         violation of 18 U.S.C. § 1546 (RA 11). Three additional counts have
                         been added: two counts charging sexual exploitation of a child (Counts
                         Three and Four) and one count charging possession of child
                         pornography (Count Five).
Case 1:18-cr-00204-NGG-VMS Document 423 Filed 03/13/19 Page 2 of 2 PageID #: 4180




                    4. The removal of former RA 5A, which alleged encouraging and
                       inducing illegal entry (but maintaining the other subpredicate of that
                       racketeering act, now charged in RA 8).

                    5. The removal of former RAs 8C and 9C, which originally alleged state
                       law extortion of Jane Does 5 and 6 (but maintaining the other
                       subpredicates of those racketeering acts, now alleged as RAs 12 and
                       13).

                    6. The wording of certain allegations has been amended.

                 In light of the additional charges in S-2, the government respectfully requests
  that the current deadlines for proposed jury questionnaires and motions in limine, currently
  scheduled for March 18, 2019, be postponed and rescheduled at the next status conference.


                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:      /s/
                                                     Moira Kim Penza
                                                     Tanya Hajjar
                                                     Mark J. Lesko
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000


  cc:    Clerk of Court (NGG) (by ECF)
         Counsel of Record (by ECF)




                                                 2
